Case 1:20-cv-07164-AJN Document 16 Filed 02/89/21 Page 1of1

USDC SDNY
DOCUMENT
THOMAS M. LANCIA PLLC ELECTRONICALLY FILED
k DOC #:
° Doth Flee DATE FILED: 2/3/2021

 

New York, NY10016
212.964.3157
tlancia@lancialaw.com

January 29, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court Judge
United States District Court
Southern District of New York

40 Foley Square

New York, New York. 10007

Re: Calise v. Casa Redimix, 20 Civ. 07164
Dear Judge Nathan:
I represent Plaintiff Brian Calise in the above referenced action.

With defense counsel’s consent, I request to adjourn the initial pretrial conference presently
scheduled for February 5, 2021 to March 26, 2021 or later in accordance with Your Honor’s court
calendar. In the alternative, per Your Honor’s January 27, 2021 Order (Dkt No. 14), the parties are
amenable to foregoing the initial pretrial conference and submitting a proposed Case Management
Plan for Your Honor’s review and approval. I request an extension of time up to and including
March 19, 2021 to submit the Case Management Plan to the Court. The parties will also be
participating in court ordered mediation before the Plan is submitted. The mediation, which was
scheduled to take place on February 2, 2021, has been adjourned due to my recent illness, explained
more fully below, and will likely be rescheduled to a date in early March.

The reason for the application is that I have been recently released from the hospital with a serious,
non-Covid related illness. Four weeks of physical rehabilitation are anticipated before I can return
to home and recommence fulltime work.

One prior application to adjourn the initial pretrial conference was made by defense counsel on
December 1, 2020 (Dkt No. 12) following the case’s assignment to automatic mediation.

 

 

 

Na Quali

SO ORDERED. 2/3/2021
ALISON J. NATHAN, U.S.D,J.

 

 

The initial pretrial conference scheduled for February 5, 2021,
is adjourned to April 2, 2021, at 3:15 p.m. The parties should
submit their joint letter and proposed case management plan
seven days before the conference, and at that time inform the
Court if they believe a conference is unnecessary. The Court
wishes counsel a speedy recovery. SO ORDERED.

 

 

 

Keith J. Rosenblatt/Sandra Jimenez
